The Supreme Court affirmed the decree of the Orphans’ Court on April 14th, 1885, in the following opinion:
Per Curiam.
There was no error in sustaining the demurrer to the petition. No fact was averred to justify the Court in disturbing the account duly filed, properly adjudicated, and confirmed absolutely, more than five years before the petition was filed. It is very clear that the Court ought not to strike all those proceedings from the record.
Decree affirmed and appeal dismissed at the costs of the appellant. .